NUMBER
13-01-336-CR
 
                             COURT
OF APPEALS
 
                   THIRTEENTH DISTRICT OF TEXAS
 
                       CORPUS CHRISTIBEDINBURG
 
 
BYRON LYNN LEWALLEN,                                           Appellant,
 
                                                   v.
 
THE
STATE OF TEXAS,                                                       Appellee.
 
                       On appeal from the
Criminal District Court 
                                of Jefferson County, Texas.
 
 
                                   O P I N I O N
 
          Before Chief Justice Valdez and
Justices Yañez and Castillo
                                   Opinion by
Justice Yañez
 
 
Appellant,
Byron L. Lewallen, appeals his conviction for burglary of a habitation.[1]  We affirm.




Appellant pled
guilty, without a plea agreement, to the felony offense of burglary of
habitation and was found to be a repeat offender.  On April 3, 2001, the trial court found
appellant guilty and assessed punishment at incarceration for eighteen years.
Appellant=s
court-appointed counsel has filed a brief stating that he has thoroughly
reviewed the clerk=s record and
the court reporter=s record in
this case and found this appeal to present no meritorious issues.  See Anders v. California, 386 U.S.
738, 744 (1967).  Counsel has certified
that he has given appellant a copy of his appellate brief and informed him of
his right to examine the record and file a pro se response or brief.  No such brief has been filed.  Counsel has presented no points of error to
this Court.
In Penson v. Ohio,
488 U.S. 75, 80 (1988), the Supreme Court discussed the responsibilities of an
appellate court upon receiving a Afrivolous appeal@ brief.  The court stated:  Aonce the appellate court
receives this brief, it must then itself conduct >a full examination of all the proceeding[s] to
decide whether the case is wholly frivolous.= A  Id. 
(quoting Anders, 386 U.S. at 744).  This we have done and we conclude that the
appeal is wholly frivolous.  We affirm
the judgment of the trial court.
 
 
                                                              
                                                       
LINDA REYNA
YAÑEZ
Justice
 
 
 
Do not publish.  Tex.
R. App. P. 47.3.
Opinion delivered and filed this the
30th day of
August, 2002.
 




1 Tex. Pen. Code Ann. ' 30.02(a)(3) (Vernon 1994).